Citation Nr: 1021732	
Decision Date: 06/11/10    Archive Date: 06/21/10

DOCKET NO.  09-07 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.

3.  Entitlement to service connection for obesity, secondary 
to medications prescribed for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from December 11, 1975, to 
January 9, 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
declined to reopen the Veteran's previously denied claim of 
entitlement to service connection for schizoaffective 
disorder and denied his claim of entitlement to service 
connection for obesity, secondary to medications prescribed 
for an acquired psychiatric disorder.  In March 2010, the 
Veteran testified before the Board at a hearing that was held 
at the RO.

The issue of entitlement to a total disability rating based 
on individual unemployability (TDIU) has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

In May 2010 the Board advanced this case docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The issues of entitlement to service connection for an 
acquired psychiatric disorder and service connection for 
obesity, secondary to medications prescribed for an acquired 
psychiatric disorder are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The RO denied the claim for service connection for a 
nervous condition (schizoaffective disorder) in a September 
1979 rating decision.  The RO declined to reopen the claim 
several times thereafter, most recently in a March 2006 
rating decision.  The Veteran was notified of each of these 
decisions and of his right to appeal, but he did not perfect 
an appeal of any of the decisions.

2.  The evidence added to the record since the last final 
decision in March 2006 is not cumulative and was not 
previously considered by decision makers.  The evidence is 
also material because it raises a reasonable possibility of 
substantiating the Veteran's claim.



CONCLUSIONS OF LAW

1.  The September 1979 rating decision that denied the claim 
for service connection for a nervous condition and the March 
2006 rating decision that most recently declined to reopen 
the claim are final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2009).

2.  New and material evidence has been received to reopen the 
claim for service connection for an acquired psychiatric 
disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

Service connection for a nervous condition was previously 
denied in a September 1979 rating decision.  The RO 
determined that although the Veteran's service treatment 
records reflected an in-service diagnosis of schizophrenia, 
his schizophrenia pre-existed his entry into active service 
and was not aggravated as a result of his service.  
Accordingly, the claim was denied.  The RO declined to reopen 
the claim several times thereafter, most recently in a March 
2006 rating decision.  

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  
38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2009).  Thus, the September 1979 and March 
2006 decisions became final because the Veteran did not file 
a timely appeal of either.

The claim of entitlement to service connection for an 
acquired psychiatric disorder may be reopened if new and 
material evidence is submitted.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  The Veteran filed this application to 
reopen his claim in March 2007.  Under the applicable 
provisions, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

The evidence before VA at the time of the prior final 
decision consisted of the Veteran's service treatment 
records, post-service treatment records, and the Veteran's 
own statements.  The RO found that while the Veteran had been 
diagnosed with and treated for schizoaffective disorder both 
during and since his separation from service, his 
schizophrenia existed prior to his entrance into active 
service and there was no evidence demonstrating that the 
psychiatric disorder was aggravated as a result of his active 
service and the claim was denied.

Newly received evidence includes clinical records dated from 
November 2006 to December 2008 that include records showing 
that the Veteran has been diagnosed with major depressive 
disorder.  Although the clinical records do not relate his 
depressive disorder, or any other psychiatric disorder to his 
active service, the new diagnosis of major depressive 
disorder is sufficient to reopen the claim, as it was not 
previously considered by agency decision makers, is not 
cumulative or redundant, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156.  
Accordingly, the claim for service connection for an acquired 
psychiatric disorder is reopened.  

With respect to the claim to reopen, the Board finds that VA 
has substantially satisfied the duties to notify and assist 
as required under 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. § 3.159 (2009).  To the extent there 
may be any deficiency of notice or assistance, there is no 
prejudice to the appellant in proceeding with this issue 
given the favorable nature of the Board's decision with 
regard to reopening the claim.


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for an acquired 
psychiatric disorder; to that extent only, the appeal is 
allowed.


REMAND

Additional development is needed prior to further disposition 
of the claim of entitlement to service connection for an 
acquired psychiatric disorder.  

The Veteran acknowledges that he was treated for 
schizophrenia prior to his entrance into active service.  He 
asserts, however, that he was no longer under treatment for 
schizophrenia at the time of his entrance into service, and 
that his psychiatric status at the time of his entrance into 
service was normal.  The rigors of service, however, 
triggered his pre-existing schizophrenia and caused it to 
worsen, such that he was released from active service less 
than one month after his entrance.  He asserts that had he 
not been accepted for entrance into active service, his 
psychiatric status would have remained stable, and that 
because it worsened, he is entitled to service connection.

The Veteran's service treatment records show that on 
examination in November 1975, prior to his enlistment into 
active service, no psychiatric abnormalities were reported or 
detected.  Twelve days after his entrance into active duty, 
however, the Veteran was admitted to the Recruit Evaluation 
Unit for psychiatric evaluation.  He reported a history of 
prior treatment for a psychiatric disorder and emotional 
instability.  As a result of the evaluation, the Veteran was 
diagnosed with schizoaffective disorder.  No assessment was 
made as to whether the Veteran's disorder was caused or 
aggravated by his active service.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  The 
Veteran has not yet been afforded a VA examination for the 
purpose of ascertaining whether his psychiatric disorder 
clearly and unmistakably pre-existed his entry into active 
service, and, if so, whether it clearly and unmistakably was 
not aggravated as a result of his active service.  Because 
such remains unclear to the Board, the Board concludes that a 
remand for an examination and opinion is necessary.

Next, at his March 2010 hearing before the Board, the Veteran 
indicated that he has received additional VA treatment for 
his psychiatric disorder since December 2008.  As the most 
recent VA records of record are dated in December 2008, 
records dated since December 2008 should be obtained on 
remand.  38 C.F.R. § 3.159(c)(2) (2009); Bell v. Derwinski, 2 
Vet. App. 611 (1992).

Records from the Social Security Administration are also 
outstanding.  The record reflects that the Veteran has been 
awarded disability benefits from the Social Security 
Administration (SSA).  To date, the records and decision 
associated with his claim for such benefits have not been 
associated with the claims file.  Because the decision and 
medical records upon which the award of SSA disability 
benefits were predicated may be relevant to the Veteran's 
claim, efforts to obtain those outstanding records should be 
made.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); 
Collier v. Derwinski, 1 Vet. App. 413 (1991).

Lastly, the claim for service connection for obesity, 
secondary to medications prescribed for an acquired 
psychiatric disorder, is inextricably intertwined with the 
pending claim for service connection for an acquired 
psychiatric disorder.  The appropriate remedy where a pending 
claim is inextricably intertwined with a claim currently on 
appeal is to remand the claim on appeal pending the 
adjudication of the inextricably intertwined claim.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  Because the claim for 
service connection for obesity may not be adjudicated until 
the pending claim for service connection for an acquired 
psychiatric disorder is adjudicated, the claim must again be 
remanded for adjudication of the pending claim.  Stegall v. 
West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Obtain and associate with the 
claims file records from the VA Medical 
Center in St. Louis, Missouri, dated 
since December 2008.  If the records 
have been retired to a storage 
facility, obtain the records from the 
appropriate storage facility.

2.  Request from SSA copies of any 
decision(s) and all medical records 
underlying any such decision(s) submitted 
or obtained in support of any claim for 
disability benefits from SSA.  If records 
are unavailable, SSA should so indicate.  
If unsuccessful, the Veteran should be 
accorded the opportunity to furnish such 
records.  All records/responses received 
should be associated with the claims 
file.

3.  After the above records have been 
associated with the file, schedule the 
Veteran for a VA psychiatric 
examination.  All indicated studies 
should be performed, and all findings 
should be reported in detail.  The 
claims folder must be made available 
and reviewed by the examiner, who must 
rule in or exclude a diagnosis of 
schizophrenia.  

The examiner should state the 
likelihood that any psychiatric 
disability found to be present existed 
prior to service.  If the examiner 
concludes that a psychiatric disability 
found to be present existed prior to 
service, the examiner should indicate 
that likelihood that the disability 
worsened during service.  

If the examiner diagnoses the Veteran 
as having a psychiatric disability that 
did not pre-exist service, the examiner 
must opine as to whether it is at least 
as likely as not that the condition is 
related to or had its onset during 
service.  

In offering each of these opinions, the 
examiner must specifically acknowledge 
and comment on the Veteran's report of 
having been hospitalized for treatment 
of schizophrenia in service, regardless 
of whether there are records 
documenting such treatment in the 
claims file, as well as his contentions 
of his symptoms being worsened during 
active service, and the continuity of 
such symptoms in the years following 
his separation from active service.  

The rationale for all opinions 
expressed should be set forth in a 
legible report.

4.  If the decision remains adverse to 
the claimant, issue a supplemental 
statement of the case.  Then return the 
case to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


